 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    DANNY GILES,

 9                                  Petitioner,            Case No. C18-0629-RAJ-MAT

10           v.
                                                           ORDER GRANTING PETITIONER’S
11    DAN WHITE,                                           MOTION TO FILE AN OVER-LENGTH
                                                           BRIEF
12                                  Respondent.

13

14          This is a federal habeas action brought under 28 U.S.C. § 2254. This matter comes before

15   the Court at the present time on petitioner’s motion to file an over-length brief in response to

16   respondent’s answer to petitioner’s federal habeas petition. Respondent has not opposed the

17   motion. The Court, having reviewed petitioner’s motion, and the balance of the record, hereby

18   ORDERS as follows:

19          (1)     Petitioner’s motion to file an over-length brief in response to respondent’s answer

20   (Dkt. 23) is GRANTED. Petitioner’s response was received on January 21, 2020 and has been

21   made a part of the record. (Dkt. 24.) Because petitioner’s response was received for filing a week

22   after it was actually due, the Court deems it appropriate to grant respondent an opportunity to now

23   file a reply to petitioner’s response should he desire to do so. Accordingly, respondent is directed

     ORDER GRANTING PETITIONER’S
     MOTION TO FILE AN OVER-LENGTH
     BRIEF - 1
 1   to file any reply to petitioner’s response not later than February 28, 2020. Respondent’s answer

 2   (Dkt. 20) is RE-NOTED on the Court’s calendar for consideration on that date.

 3          (2)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 4   respondent, and to the Honorable Richard A. Jones.

 5          DATED this 20th day of February, 2020.

 6

 7                                                        A
                                                          Mary Alice Theiler
 8                                                        United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING PETITIONER’S
     MOTION TO FILE AN OVER-LENGTH
     BRIEF - 2
